Citation Nr: 1041677	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-04 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1965 to April 1968 
and from February 1980 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2007, the Veteran filed a claim for 
entitlement to an increased rating for his service-
connected left knee disability.  Although he was provided 
with a March 2007 VA examination, it does not appear that 
this issue has been adjudicated by the Agency of Original 
Jurisdiction (AOJ) and the Board does not have 
jurisdiction over it.  Therefore, the issue of entitlement 
to a rating in excess of 30 percent for a left knee 
disability is hereby referred to the AOJ for appropriate 
action.  Similarly, the Veteran's representative indicated 
in his hearing presentation in October 2010 that the 
Veteran wished to pursue a claim of entitlement to service 
connection for tinnitus.  This issue has also not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
and it too is hereby referred to the AOJ for appropriate 
action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case, the Veteran is seeking a compensable rating for his 
bilateral hearing loss disability.

The Veteran's last VA examination was conducted in June 2006, 
more than four years ago.  In October 2010, the Veteran contended 
that his hearing loss had become worse since he was last 
evaluated.

Given that the last VA examination was in June 2006, and no 
treatment records have been obtained since February 2006, the 
Board concludes that the evidence should no longer be considered 
contemporaneous; particularly in light of the fact that the 
Veteran has indicated that his hearing loss has worsened.  As 
such, a remand is unfortunately necessary to provide the Veteran 
with a contemporaneous examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from February 2006 to the 
present.

2.  Then schedule the Veteran for a VA 
examination to evaluate the nature and 
severity of his bilateral hearing loss 
disability.  The examiner should conduct 
audiometric testing and should comment on 
any functional impairment that the Veteran 
experiences as a result of his hearing loss 
disability.

3.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

